Citation Nr: 0637744	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  04-26 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition.  

2.  Entitlement to service connection for an ankle condition.

3.  Entitlement to service connection for sinus headaches.

4.  Entitlement to service connection for a low back 
condition.  

5.  Entitlement to service connection for an undiagnosed 
illness manifested by chronic fatigue.  

6.  Entitlement to service connection for an undiagnosed 
illness manifested by bilateral elbow pain.  

7.  Entitlement to service connection for an undiagnosed 
illness manifested by bilateral shoulder pain.

8.  Entitlement to service connection for an undiagnosed 
illness manifested by bilateral wrist pain.

9.  Entitlement to service connection for an undiagnosed 
illness manifested by bilateral hand pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant had active service from July 1989 to July 1993, 
which included service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA), in Reno, Nevada, which denied claims of 
entitlement to service connection for a right knee condition, 
an ankle condition, sinus headaches, a low back condition, 
and an undiagnosed illness manifested by chronic fatigue, 
bilateral elbow pain, bilateral shoulder pain, bilateral 
wrist pain, and bilateral hand pain.

In May 2005, the veteran was afforded a hearing before Holly 
E. Moehlmann, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  The veteran does not have a right knee condition as a 
result of his service.  

2.  The veteran does not have an ankle condition as a result 
of his service.  

3.  The veteran does not have sinus headaches as a result of 
his service.  

4.  The veteran does not have a low back condition as a 
result of his service, nor may arthritis of the low back be 
presumed to have been so incurred.  

5.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving chronic fatigue; chronic 
fatigue is not related to his service.

6.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving bilateral elbow pain; 
bilateral elbow pain is not related to his service.

7.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving bilateral shoulder pain; 
bilateral shoulder pain is not related to his service.

8.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving bilateral wrist pain; 
bilateral wrist pain is not related to his service.

9.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving bilateral hand pain; 
bilateral hand pain is not related to his service.  


CONCLUSIONS OF LAW

1.  The veteran does not have a right knee condition as the 
result of disease or injury that was incurred during his 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  The veteran does not have an ankle condition as the 
result of disease or injury that was incurred during his 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

3.  The veteran does not have sinus headaches as the result 
of disease or injury that was incurred during his active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

4.  The veteran does not have a low back condition as the 
result of disease or injury that was incurred during his 
active military service, nor may arthritis of the low back be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2006).

5.  Chronic fatigue, and a disability manifested by chronic 
fatigue, was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 
4.88a (2006).  

6.  Bilateral elbow pain, and a disability manifested by 
bilateral elbow pain, was not incurred in or aggravated by 
the veteran's active military service, nor may arthritis of 
the elbows be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1112, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2006).

7.  Bilateral shoulder pain, or a disability manifested by 
bilateral shoulder pain, was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2006).

8.  Bilateral wrist pain, or a disability manifested by 
bilateral wrist pain, was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2006).

9.  Bilateral hand pain, or a disability manifested by 
bilateral hand pain, was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran claims that he is entitled to service connection 
for a right knee condition, an ankle condition, sinus 
headaches, and a low back condition, as well as an 
undiagnosed illness manifested by chronic fatigue, bilateral 
elbow pain, bilateral shoulder pain, bilateral wrist pain, 
and bilateral hand pain.  He has stated that he did not 
request medical attention during his service because he did 
not want to lose his flying status as a helicopter pilot.  
See transcript of veteran's hearing, held in May 2005.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.

Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  Service connection may also be granted for 
arthritis when it is manifested to a compensable degree 
within one year following discharge from active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Under 38 C.F.R. § 4.88a (a), a diagnosis of chronic fatigue 
syndrome requires: (1) new onset of debilitating fatigue 
severe enough to reduce daily activity to less than 50 
percent of the usual level for at least six months; and (2) 
the exclusion, by history, physical examination, and 
laboratory tests, of all other clinical conditions that may 
produce similar symptoms; and (3) six or more of the 
following: (i) acute onset of the condition, (ii) low grade 
fever, (iii) nonexudative pharyngitis, (iv) palpable or 
tender cervical or axillary lymph nodes, (v) generalized 
muscle aches or weakness, (vi) fatigue lasting 24 hours or 
longer after exercise, (vii) headaches (of a type, severity, 
or pattern that is different from headaches in the pre-morbid 
state), (viii) migratory joint pains, (ix) neuropsychologic 
symptoms, (x) sleep disturbance.

With regard to all claims, the Board notes that the veteran's 
service medical records include a "Southwest Asia 
Demobilization/Redeployment Medical Evaluation" report, 
dated in May 1991, which shows that the veteran denied having 
any diseases or injuries in Southwest Asia, denied receiving 
"any medicine or other treatment," denied having "fever, 
fatigue, weight loss, or yellow jaundice," denied having a 
"cough or sinus infection," and denied having any reason to 
believe that he or members of his unit were exposed to 
chemical or germ warfare.  The most recent examination report 
in the veteran's service medical records, dated in June 1992, 
shows that his sinuses, upper extremities, lower extremities, 
spine and other musculoskeletal system, and his neurological 
and psychiatric conditions, were all clinically evaluated as 
normal.  In an accompanying "report of medical history" the 
veteran denied a history of swollen or painful joints, 
frequent or severe headaches, sinusitis, cramps in his legs, 
"arthritis, rheumatism, or bursitis," lameness, "painful 
or 'trick' shoulder or elbow," recurrent back pain, 
"'trick' or locked knee," foot trouble, and neuritis.  See 
also, examination reports with accompanying reports of 
medical history, dated in August 1989, May 1990, and May 1991 
(same).  The Board further notes that the reports of medical 
history, dated in August 1989, May 1990, and May 1991, note a 
preservice history that included a broken right wrist at age 
15.  Entrance and separation examination reports are not of 
record.  

The veteran's service medical records include a number of 
"medical recommendation for flying duty" reports (DA Form 
4186).  These reports indicate that he was thought to be 
medically incapable of flying duty for 10-14 days in August 
1992, for 24 hours in January 1993, and for 2-3 days in 
February 1993.  The reports do not indicate the underlying 
medical reason for the loss of flight status.  Associated 
service medical records indicate that the veteran was treated 
for a kidney stone in August 1992.  

The post-service medical evidence includes a report from Kirk 
Watkins, M.D., dated in March 2003, which shows that the 
veteran was evaluated at a sleep center for chronic fatigue.  
Dr. Watkins stated that the veteran's fatigue was not related 
to his sleep apnea, and that it was aggravated by 
degenerative disease of the lumbar spine and discs.  Dr. 
Watkins noted that since returning from active duty, the 
veteran has had "progressively worsening generative skeletal 
and soft tissue disease as well as chronic fatigue."  He 
further stated, "Because of the temporal relationship of 
these processes with his active service duty, there appears 
to be a service related connection."  

A report from Morton I. Hyson, M.D., a VA consultant, dated 
in February 2002, notes that the veteran had been given an 
electromyograph (EMG), and contains impressions that included 
normal nerve conduction studies of both upper and lower 
extremities, normal F waves of both upper and lower 
extremities, and normal H reflexes of both upper and lower 
extremities.  Dr. Hyson noted, "I find no evidence of 
neuropathy, myopathy, or radiculopathy.  I find no evidence 
for a primary ongoing neurological syndrome."  

A report from Steven E. Anderson, D.C., dated in April 2003, 
notes that the veteran was first treated by him in January 
2001 for complaints that included bilateral knee pain, and 
describes his condition as a "permanent partial disability" 
with little to no chance of improvement.  The report notes 
that the veteran reported that he began experiencing an 
increase in pain by the end of his tour of duty in the Gulf 
War.  The report contains a generic discussion of chronic 
pain, states that the veteran should receive neurological 
evaluations, and poses the question of whether the veteran 
was exposed to a neurological toxin during his tour.  In a 
May 2005 letter, Dr. Anderson noted a history of complaints 
that included leg, hip, shoulder and neck  pain and 
headaches, but primarily discussed the veteran's back pain.  
He stated, "There is a direct correlation between [the 
veteran's] pain and permanent disability relating to his 
present complaints to the problem he experienced during his 
military service."

At the outset, the Board finds that the etiological opinions 
in the reports from Dr. Anderson and Dr. Watkins warrant no 
probative value with regard to nexus to service, as they are 
not shown to have been based on a review of the veteran's C-
file or any other detailed and reliable medical history.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  In addition, with regard to Dr. 
Anderson's reports, in his May 2005 report he indicated that 
he had not treated the veteran over the past four years and 
had only had "consultations" with him, his reports are 
vaguely worded, and he does not clearly or explicitly state 
that the veteran has a right knee, back or other joint 
disorder or pathology that is related to his service.  In 
addition, Dr. Watkins' opinion is unaccompanied by citation 
to clinical findings during service, and does not include a 
detailed explanation of his conclusion.  

In a statement received in September 2003, the veteran's 
father asserted that there is no relevant family medical 
history, speculates that the veteran's symptoms may be due to 
inoculations and shots during service, and states that the 
veteran has developed serious health problems since his 
service.

A.  Service Connection - Direct Basis

1.  Right Knee Condition

The veteran's service medical records do not show treatment 
for right knee symptoms, or a diagnosis of a right knee 
condition.  At an August 1989 examination the veteran 
reported a history of right knee arthroscopic surgery in June 
1987.  The most recent examination report in the veteran's 
service medical records is dated in June 1992, and it shows 
that his lower extremities were clinically evaluated as 
normal.  In an accompanying "report of medical history" the 
veteran denied a history of swollen or painful joints, or a 
"'trick' or locked knee."  

As for the post-service medical evidence, it consists of VA 
and non-VA medical reports, dated between 1994 and 2005.  
This evidence includes a report from Dr. Parry, dated in June 
2001, which contains impressions that included mechanical 
symptoms, possible ACL (anterior cruciate ligament) tear.  A 
magnetic resonance imaging (MRI) study reportedly did not 
demonstrate that his ACL was intact, and the need for an 
arthroscopy was indicated.  

A VA progress note, dated in October 2001, shows that the 
veteran was treated for complaints of joint pain that 
included the knees.  The veteran reported a history of a 
right knee injury in 1990, described as a torn ACL.  The 
assessment was arthralgias, multiple.  An accompanying VA X-
ray report for the right knee, dated in October 2001, 
contains an impression of no evidence of active bone or joint 
pathology.  

A VA orthopedic examination report from Richard Rosenberg, 
M.D., dated in February 2002, notes a history of right knee 
arthroscopic surgery in 2001.  Dr. Rosenberg's report states 
that the veteran reported knee pain beginning after he 
returned from Saudi Arabia and that, "He didn't want to say 
anything, however, as he felt that his commanding officer had 
'it in for him.'"  The report contains a diagnosis of status 
post arthroscopic meniscectomy, right knee, with full 
recovery.  

A VA general medical examination report, dated in February 
2002, shows complaints of joint pain that included the right 
knee.  The report diagnosed pain involving areas that 
included the right knee.  The examiner stated that with the 
exception of the noted conditions, no diagnosed or 
undiagnosed conditions were found.  

The Board has determined that the claim must be denied.  The 
service medical records do not show that the veteran ever 
received treatment for knee symptoms, or that he was ever 
diagnosed with a knee condition.  Therefore, a chronic 
condition is not shown during service.  See 38 C.F.R. § 
3.303.  Furthermore, the first medical evidence of right knee 
symptoms is dated in January 2001.  This is over 7 years 
after separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, there 
is no competent and probative evidence to show that the 
veteran has a right knee disorder that is related to his 
service.  

The Board notes the history of right knee arthroscopic 
surgery in 1987 given on a 1989 examination; however, that 
would indicate a right knee disorder prior to service.  In 
the 2002 orthopedic examination the veteran reported having 
had right knee arthroscopic surgery in 2001 and noted 1988 
left knee arthroscopic surgery.  Despite the confusion, 
service medical records simply show no indication of right 
knee pathology.  Additionally, the history of a torn ACL in 
1990 as reported by the veteran in 2001 is not supported by 
the record.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  See 38 C.F.R. § 3.303.  

2.  Ankle Condition

In his notice of disagreement, received in September 2003, 
the veteran asserted that he injured his ankle (the right or 
left was not specified) in a volleyball accident during 
Operation Desert Storm.  He stated that he was grounded by 
the flight surgeon and did not fly for about four weeks.  He 
suggested that his records may have been destroyed, and that 
his right ankle also had pain due to sciatic nerve irritation 
from lumbar spine disc pathology.  

The veteran's service medical records do not show treatment 
for ankle symptoms, or a diagnosis of an ankle condition.  
The most recent examination report, dated in June 1992, shows 
that his feet, and lower extremities, were clinically 
evaluated as normal.  In an accompanying "report of medical 
history" the veteran denied a history of swollen or painful 
joints.    

As for the post-service medical evidence, it consists of VA 
and non-VA medical reports, dated between 1994 and 2005.  
This evidence includes reports which show complaints of joint 
pain beginning in 2001, with no specific mention of ankle 
pain.  

The Board has determined that the claim must be denied.  The 
service medical records do not show that the veteran ever 
received treatment for ankle symptoms, or that he was ever 
diagnosed with an ankle condition.  Therefore, a chronic 
condition is not shown during service.  See 38 C.F.R. § 
3.303.  Furthermore, the evidence does not show that the 
veteran currently has an ankle condition.  Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  In this regard, although 
there are a number of post-service medical reports noting leg 
pain, and sciatic nerve symptoms, there is no competent 
medical evidence to show that the veteran has ever been 
diagnosed with an ankle condition.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and that the claim must be denied.  See 38 C.F.R. 
§ 3.303.  To the extent that the veteran has argued that his 
right ankle had pain due to sciatic nerve irritation from 
lumbar spine disc pathology, the Board has determined that 
service connection is not warranted for a low back condition 
in this decision.  Therefore, there is no prerequisite 
service-connected disability upon which his claim may be 
based, and any claim for service connection on a secondary 
basis must fail as a matter of law.  See 38 C.F.R. § 3.310; 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

3.  Sinus Headaches

The veteran's service medical records show that he received 
treatment for sinusitis, or sinus headaches, on several 
occasions between October 1990 and March 1993.  The relevant 
assessments noted sinusitis.  There are also several reports 
of treatment for complaints of headaches, with associated 
symptoms that included a runny nose, nausea and vomiting, and 
assessments that included viral syndrome or upper respiratory 
infection.  X-ray reports for the sinuses, dated in October 
1990, September 1991, and March 1992, indicate "no gross 
abnormalities noted," or were characterized as being 
"within normal limits."  The most recent examination report 
in the veteran's service medical records is dated in June 
1992, and this report shows that his sinuses were clinically 
evaluated as normal.  In an accompanying "report of medical 
history" the veteran denied a history of "frequent or 
severe headaches," or sinusitis.

As for the post-service medical evidence, it consists of VA 
and non-VA medical reports, dated between 1994 and 2005.  
This evidence includes the following: 

A VA progress note, dated in October 2001, shows that the 
veteran received treatment for complaints that included sinus 
pain, pressure and congestion.  The diagnoses included 
chronic sinusitis.  An accompanying VA X-ray report for the 
sinuses, dated in October 2001, was noted to be technically 
inadequate.  

A report from Dr. Hyson, and a VA psychiatric examination 
report, both dated in February 2002, note complaints of sinus 
headaches.  The VA examination report included an Axis III 
diagnosis of chronic headaches.  Dr. Hyson's report also 
notes, "The patient has headaches which may have been 
migraines."  However, he has had none since 10/01 and they 
are certainly not incapacitating."  

A VA general medical examination report, dated in February 
2002, does not show any findings for the sinuses, and 
indicates that with the exception of listed conditions (none 
of which involved the sinuses, or headaches) that no 
diagnosed or undiagnosed conditions were found.  

The Board has determined that the claim must be denied.  The 
service medical records show that the veteran received 
treatment for sinus and/or headache symptoms on several 
occasions, but do not show that he was ever found to have 
"sinus headaches."  Moreover, x-rays failed to show sinus 
pathology.  Therefore, a chronic condition is not shown 
during service.  See 38 C.F.R. § 3.303.  Furthermore, even 
assuming that a diagnosis of sinus headaches is shown, the 
earliest medical evidence of this is dated no earlier than 
October 2001.  This is about 8 years after separation from 
service.  This lengthy period without treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs against the claim.  Maxson.  In addition, there is 
no competent evidence to show that the veteran currently has 
sinus headaches that are related to his service.  The Board 
also notes that there is no medical evidence establishing 
migraine headaches or a neurological basis for headaches.  
The Board finds that the preponderance of the evidence is 
against the claim, and that the claim must be denied.  See 38 
C.F.R. § 3.303.  

4.  Low Back Condition

The veteran's service medical records show that in August 
1992, he received treatment for low back pain, as well as 
nausea and vomiting.  The assessment was "nephrolithiasis- 
possible retained stone."  The most recent examination 
report in the veteran's service medical records is dated in 
June 1992, and this report shows that his spine was 
clinically evaluated as normal.  In an accompanying "report 
of medical history" the veteran denied a history of 
"recurrent back pain."  

As for the post-service medical evidence, it consists of VA 
and non-VA medical reports, dated between 1994 and 2005.  
This evidence includes the following: 

A VA progress note, dated in October 2001, shows that the 
veteran complained of symptoms that included sciatic nerve 
pain at the right lower back with radiation into the right 
lower extremity.  The assessment was arthralgias, multiple.  
A VA X-ray report for the lumbosacral spine, dated in October 
2001, notes mild flexion to the right, which may reflect 
muscle spasm or voluntary effort.  There were minor 
hypertrophic degenerative changes at the second through fifth 
lumbar intervertebral disc spaces, and no evidence of 
fracture, subluxation, or major degenerative change was 
identifiable.  

A report of examination for VA purposes from Dr. Rosenberg, 
dated in February 2002, notes complaints of back pain.  The 
relevant diagnosis was lumbar sprain with right-sided lumbar 
radiculitis.  

A report for VA examination purposes from Dr. Hyson, dated in 
February 2002, notes that the veteran had been given an 
electromyograph (EMG), and contains impressions that included 
normal nerve conduction studies of both lower extremities, 
normal F waves of both lower extremities, and normal H 
reflexes of both lower extremities.  Dr. Hyson noted, "I 
find no evidence of neuropathy, myopathy, or radiculopathy.  
I find no evidence for a primary ongoing neurological 
syndrome."  

A VA general medical examination report, dated in February 
2002, shows complaints of joint pain that included the low 
back.  The report notes "low back pain with occasional 
involvement of right sciatic nerve," and states that with 
the exception of the noted conditions, no diagnosed or 
undiagnosed conditions were found.  

A VA psychiatric examination report, dated in February 2002, 
contains an Axis III diagnosis noting "chronic pain from 
back."

A VA MRI report for the lumbar spine, dated in March 2002, 
contains an impression noting disc space narrowing and mild 
annular bulge at L3-4, large right paracentral  herniated 
nucleus pulposus at L4-5, and mild to moderate annular bulge 
at L5-S1.  

A report from Steven E. Anderson, D.C., dated in April 2003, 
is discussed in Part I. and the Board's discussion is 
incorporated herein.  This report notes complaints of back 
pain beginning in January 2001.  

A report from Todd J. Askeroth, D.C., dated in May 2005, 
shows that he states that he treated the veteran for lower 
back pain and sciatica in early 2002, that the veteran 
"mentioned he first had these symptoms while in the armed 
forces," and that his herniations were the direct cause of 
his current back and lower extremity problems.  

The Board has determined that the claim must be denied.  The 
service medical records show that the veteran received 
treatment for low back symptoms on one occasion in August 
1992, and the assessment was nephrolithiasis.  The service 
medical records do not show that he was ever assessed or 
diagnosed with a low back disorder.  Therefore, a chronic 
condition is not shown during service.  See 38 C.F.R. § 
3.303.  Furthermore, the first medical evidence of low back 
symptoms is dated in January 2001.  This is over 7 years 
after separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs against the claim.  Maxson.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  See 38 C.F.R. § 3.303.

B.  Undiagnosed Illness Claims 
 
The veteran asserts that he has an undiagnosed illness 
manifested by chronic fatigue, bilateral elbow pain, 
bilateral shoulder pain, bilateral wrist pain, and bilateral 
hand pain.  

Service-connected disability compensation may be paid to (1) 
a claimant who is "a Persian Gulf veteran"; (2) "who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
[38 C.F.R. § 3.317]"; (3) which "became manifest either 
during active military, naval or air service in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent or more not later than December 31, 
2006"; and (4) that such symptomatology "by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis."  Signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to: fatigue, signs or symptoms involving muscle or 
joint pain, neurologic signs or symptoms, and 
neuropsychological signs or symptoms.  38 C.F.R. § 3.317(a), 
(b).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; (B) The following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).  For purposes of this section, the term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  For purposes of this section, 
disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).  

As an initial matter, the Board notes that VA general 
medical, and psychiatric, examination reports, dated in 
February 2002, and a report from Richard Rosenberg, M.D., 
dated in February 2002, essentially note that the veteran 
complained of multiple joint pain, and these reports contain 
"diagnoses" noting pain involving a number of joints, and 
multiple arthralgias.  However, without a pathology to which 
pain or limitation of motion can be attributed, there is no 
basis to find a that there is a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  

1.  Chronic Fatigue

The veteran's service medical records do not show any 
relevant complaints or diagnosis.  In this regard, an April 
1993 report notes complaints of fatigue in association with 
nasal congestion, sore throat, left ear congestion, and neck 
swelling, however, the impression was upper respiratory 
infection.  A "Southwest Asia Demobilization/Redeployment 
Medical Evaluation" report, dated in May 1991, shows that 
the veteran denied having any diseases or injuries in 
Southwest Asia, denied receiving "any medicine or other 
treatment," and that he denied having "fever, fatigue, 
weight loss, or yellow jaundice."  The most recent 
examination report in the veteran's service medical records 
is dated in June 1992.  This report shows that his 
neurological condition was clinically evaluated as normal.  
In an accompanying "report of medical history" the veteran 
did not claim any relevant symptoms.  

As for the post-service medical evidence, it consists of VA 
and non-VA medical reports, dated between 1994 and 2005.  
This evidence includes a VA progress note, dated in October 
2001, which notes complaints that included chronic fatigue 
for one year.  

A VA psychiatric examination report, dated in February 2002, 
contains an Axis I diagnosis noting "fatigue syndrome."  In 
an addendum to this report, dated in June 2002, it was noted 
that DSM (i.e., the Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994) (DSM-IV)) did not list 
fatigue as an Axis I disorder, and that "a better wording of 
it would be General Fatigue, Psychogenic."  It was further 
noted that if only DSM-IV diagnoses could be considered that 
there was no Axis I diagnosis.  The Axis III diagnoses 
included "fatigue syndrome."  

A VA chronic fatigue syndrome examination report, dated in 
February 2002, notes that the veteran reported that he had 
had fatigue since 1996.  The diagnosis was "chronic 
fatigue."  The examiner further stated that the veteran did 
not meet the requirements for chronic fatigue syndrome.  

A VA general medical examination report, dated in February 
2002, contains a notation of chronic fatigue syndrome, 
however, the examiner, in fact, referred this diagnosis to 
the neurological and psychiatric examiners.  This report is 
therefore afforded no probative value insofar as it pertains 
to the veteran's diagnosis.  

With regard to the possibility of service connection for 
chronic fatigue on a direct basis (i.e., other than due to an 
undiagnosed illness), the service medical records do not show 
that the veteran ever received treatment for fatigue, other 
than one complaint associated with an upper respiratory 
infection.  Therefore, a chronic condition is not shown 
during service.  See 38 C.F.R. § 3.303.  To the extent that 
the claim encompasses a claim for "chronic fatigue 
syndrome," the Board finds that the February 2002 VA chronic 
fatigue syndrome (CFS) examination report is highly probative 
evidence against the claim, and that the evidence warrants 
the conclusion that the veteran does not have CFS.  In this 
regard, the VA CFS examination report is the only medical 
evaluation of record that appears to have specifically 
considered the various requirements for a showing of CFS.  
See 38 C.F.R. § 4.88a.  In that report, the examiner 
specifically stated that the veteran did not have CFS.  The 
Board therefore finds that the evidence is insufficient to 
show that the veteran has chronic fatigue syndrome.  

With regard to a claim based on chronic fatigue (i.e., other 
than CFS), as previously noted, this is not shown during 
service, and there is no competent and probative evidence of 
a link between "chronic fatigue" and the veteran's service.  
In this regard, the first evidence of fatigue is dated in 
October 2001.  This is about 8 years after separation from 
service.  This lengthy period without treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs against the claim on a direct basis.  Maxson.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim on a direct basis, and that the 
claim must be denied.  See 38 C.F.R. § 3.303.

With regard to the application of 38 C.F.R. § 3.317, the 
evidence does not show that the veteran has fatigue from an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness.  As previously stated, the Board has 
determined that the evidence shows that he does not have CFS.  
Dr. Watkins' report of March 2003 indicates that to some 
extent fatigue is due to sleep apnea, a diagnosed disorder.  
Dr. Watkins also noted the impact of degenerative arthritis 
and disc disaease on the veteran's fatigue, but this also 
attributes fatigue to a diagnosed disease.  In summary, the 
veteran is not shown to have a "qualifying chronic 
disability" involving fatigue.  See 38 C.F.R. 
§ 3.317(a)(2)(i).  Accordingly, service connection under the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not 
warranted.

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for chronic fatigue.

2.  Bilateral Elbow Pain

The veteran's service medical records do not show any 
relevant complaints or diagnosis.  

As for the post-service medical evidence, it consists of VA 
and non-VA medical reports, dated between 1994 and 2005.  
This evidence includes a VA progress note, dated in October 
2001, which notes complaints that included elbow pain.  The 
relevant diagnosis was arthralgias, multiple.  An 
accompanying X-ray report for the elbows contains an 
impression noting small spurs in the dorsal aspects of both 
olecranon processes, and no evidence of fracture, 
dislocation, or major degenerative change.  

With regard to the possibility of service connection for 
bilateral elbow pain
on a direct basis (i.e., other than due to an undiagnosed 
illness), the service medical records do not show that the 
veteran ever received treatment for elbow pain, or that he 
was diagnosed with an elbow condition.  Therefore, a chronic 
condition is not shown during service.  See 38 C.F.R. § 
3.303.  Furthermore, the first evidence of the claimed 
symptoms is dated in October 2001.  This is about 8 years 
after separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs against the claim on a direct 
basis.  Maxson.  Finally, there is no competent and probative 
evidence of a link between elbow pain and the veteran's 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim on a direct basis, and 
that the claim must be denied.  See 38 C.F.R. § 3.303.

With regard to the application of 38 C.F.R. § 3.317, the 
evidence does not show that the veteran has elbow pain from 
an undiagnosed illness.  He therefore is not shown to have a 
"qualifying chronic disability" involving the claimed 
symptom. See 38 C.F.R. § 3.317(a)(2)(i).  The Board notes 
that x-rays showed spurs in the elbows, and to the extent 
that the veteran's pain is associated with these degenerative 
findings, it is due to a known disorder.  Accordingly, 
service connection under the provisions of 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317 is not warranted.

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for bilateral elbow pain.

3.  Bilateral Shoulder Pain

The veteran's service medical records show that in January 
1993, he was treated for right shoulder pain.  The assessment 
was pleurisy.  He was provided with medications.  A report, 
dated three days later, notes, "Pt. feeling fine today."  

As for the post-service medical evidence, it consists of VA 
and non-VA medical reports, dated between 1994 and 2005.  
This evidence includes a VA progress note, dated in October 
2001, which notes complaints that included shoulder pain.  
The relevant diagnosis was arthralgias, multiple.  An 
accompanying X-ray report for the shoulders contains an 
impression noting no evidence of active bone or joint 
pathology.  

With regard to the possibility of service connection for 
bilateral shoulder pain
on a direct basis (i.e., other than due to an undiagnosed 
illness), the service medical records show that the veteran 
received treatment for shoulder pain on one occasion, and 
that this pain was associated with pleurisy.  These records 
do not show that he was ever diagnosed with a shoulder 
condition.  Therefore, a chronic condition is not shown 
during service.  See 38 C.F.R. § 3.303.  Furthermore, the 
first evidence of the claimed symptoms is dated in October 
2001.  This is about 8 years after separation from service.  
This lengthy period without treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
against the claim on a direct basis.  Maxson.  Finally, there 
is no competent and probative evidence of a link between 
shoulder pain and the veteran's service.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim on a direct basis, and that the claim must be 
denied.  See 38 C.F.R. § 3.303.

With regard to the application of 38 C.F.R. § 3.317, the 
evidence does not show that the veteran has shoulder pain 
from an undiagnosed illness.  There is no competent medical 
evidence relating shoulder pain to a diagnosed or undiagnosed 
illness.  He therefore is not shown to have a "qualifying 
chronic disability" involving the claimed symptom.  See 38 
C.F.R. § 3.317(a)(2)(i).  Accordingly, service connection 
under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 is not warranted.

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for bilateral shoulder pain.

4.  Bilateral Wrist Pain

The veteran's service medical records include a report, dated 
in June 1993, which shows that the veteran received treatment 
for left wrist pain.  He indicated that there was no trauma.  
The assessment was sprain, left wrist.  An X-ray report for 
the left wrist, dated in June 1993, contains an impression 
noting no gross bony abnormalities.   

As for the post-service medical evidence, it consists of VA 
and non-VA medical reports, dated between 1994 and 2005.  
This evidence includes a VA progress note, dated in October 
2001, which notes complaints that included wrist pain.  The 
relevant diagnosis was arthralgias, multiple.  An 
accompanying X-ray report for the wrists contains an 
impression noting a deformity of the right ulnar styloid 
process with several bone fragments adjacent to the right 
ulnar styloid process consistent with old trauma.  There was 
no evidence of recent fracture, dislocation, or major 
degenerative change.  A report from Dr. Rosenberg, dated in 
February 2002, contains diagnoses that included right wrist 
pain, secondary to an old avulsion fracture of the ulnar 
styloid.  A VA psychiatric examination report, dated in 
February 2002, contains an Axis III diagnosis noting 
"chronic pain" of joints that included the wrists.  

With regard to the possibility of service connection for 
right wrist pain on a direct basis (i.e., other than due to 
an undiagnosed illness), the Board finds that there is clear 
and unmistakable evidence that the veteran's residuals of a 
fracture to the right wrist existed prior to service and were 
not aggravated by service.  See 38 U.S.C.A. §§ 1111, 1137; 
Cotant v. Principi, 17 Vet. App. 116 (2003).  Specifically, 
there is no entrance examination report, and no other 
evidence to show that a right wrist condition was noted upon 
entrance into service.  See Crowe v. Brown, 7 Vet. App. 238, 
245 (1994).  In three "reports of medical history," the 
veteran gave a preservice history that included a broken 
right wrist at age 15.  There is also no evidence of any 
right wrist problem in service and, therefore, no evidence of 
worsening or aggravation of right wrist disability in 
service.  VA reports, dated in October 2001 (about 8 years 
after separation from service), and a report from Dr. 
Rosenberg, dated in February 2002, indicate that the veteran 
has an old fracture of the right ulnar styloid process.  
Furthermore, there is no competent and probative evidence of 
a link between wrist pain and the veteran's service, to 
include aggravation of a preexisting disorder.  Accordingly, 
service connection for a right wrist disorder is not 
warranted.  

With regard to the left wrist, the service medical records 
show that the veteran received treatment for a complaint of 
left wrist pain without associated trauma in June 1993, and 
that an X-ray report noted no gross bony abnormalities.  
Service medical records do not show that he was ever 
diagnosed with a left wrist condition.  Therefore, a chronic 
condition is not shown during service.  See 38 C.F.R. § 
3.303.  Furthermore, the first evidence of the claimed left 
wrist symptoms is dated in October 2001.  This is about 8 
years after separation from service.  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs against the claim 
on a direct basis.  Maxson.  Furthermore, there is no 
competent and probative evidence of a link between left wrist 
pain and the veteran's service.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim 
on a direct basis, and that the claim must be denied.  See 38 
C.F.R. § 3.303.

With regard to both wrists and the application of 38 C.F.R. § 
3.317, the evidence does not show that the veteran has wrist 
pain from an undiagnosed illness.  Right wrist symptoms have 
been attributed to an old fracture and, therefore, not to an 
undiagnosed illness.  Otherwise, there is no competent 
medical evidence relating wrist pain to a diagnosed or 
undiagnosed illness.  He therefore is not shown to have a 
"qualifying chronic disability" involving the claimed 
symptom.  See 38 C.F.R. § 3.317(a)(2)(i).  Accordingly, 
service connection under the provisions of 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317 is not warranted.

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for bilateral wrist pain, and that the 
claim must be denied on any basis.

5.  Bilateral Hand Pain

The veteran's service medical records include an X-ray report 
for the right hand, dated in October 1989, that was taken 
after a complaint of an injured right first finger, which 
indicates that the X-ray failed to demonstrate any evidence 
of acute bone abnormalities, and that no soft tissue swelling 
was seen.  An X-ray report for the left hand, dated in June 
1993, taken after a complaint of pain without associated 
trauma, contains an impression noting no gross bony 
abnormalities.   

As for the post-service medical evidence, it consists of VA 
and non-VA medical reports, dated between 1994 and 2005.  
This evidence includes a report from Dr. Parry, dated in June 
2001, which shows treatment for a painful right hand long 
finger ganglion cyst.  A VA progress note, dated in October 
2001, notes complaints of multiple joint pain, with no 
mention of hand pain.  A VA psychiatric examination report, 
dated in February 2002, contains an Axis III diagnosis noting 
"chronic pain" of joints that included the hands.  

With regard to the possibility of service connection for 
bilateral hand pain
on a direct basis (i.e., other than due to an undiagnosed 
illness), the service medical records show that the veteran 
received treatment for right hand pain in October 1989, and 
left hand pain in June 1993.  In each case, X-rays were 
normal and there was no recorded diagnosis.  Therefore, a 
chronic condition is not shown during service.  See 38 C.F.R. 
§ 3.303.  Furthermore, even assuming the June 2001 treatment 
for a ganglion cyst of the right long finger is evidence of 
the claimed symptoms, the first medical evidence of the 
claimed symptoms comes almost 8 years after separation from 
service.  This lengthy period without treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs against the claim on a direct basis.  Maxson.  
Finally, there is no competent and probative evidence of a 
link between hand pain and the veteran's service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim on a direct basis, and that the 
claim must be denied.  See 38 C.F.R. § 3.303.

With regard to the application of 38 C.F.R. § 3.317, the 
evidence does not show that the veteran has hand pain from an 
undiagnosed illness.  There are no objective or independently 
verified signs or symptoms of hand disability, and there is 
no competent medical evidence relating hand pain to a 
diagnosed or undiagnosed illness.  He therefore is not shown 
to have a "qualifying chronic disability" involving the 
claimed symptoms.  See 38 C.F.R. § 3.317(a)(2)(i).  
Accordingly, service connection under the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not warranted.

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for bilateral hand pain, and that the 
claim must be denied on any basis.

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in February 2005, the RO sent the 
appellant a notice letter (hereinafter "VCAA notification 
letter") that informed him of the type of information and 
evidence necessary to support his claims.  The RO's letter 
also informed the appellant of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA and contained a specific request for the appellant 
to provide additional evidence in support of his claims.  He 
was asked to identify all relevant evidence that he desired 
VA to attempt to obtain.  

The VCAA letter was mailed to the appellant after the initial 
RO adjudication of his claims.  With respect to the timing of 
the notice, the Board points out that the United States Court 
of Appeals for Veterans Claims (Court) held in Pelegrini that 
a VCAA notice, as required by 38 U.S.C. Section 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, any defect with respect to the 
timing of the VCAA notice was nonprejudicial.  There is no 
indication that the outcome of the claims has been affected, 
as all evidence received has been considered by the RO.  The 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claims, as 
he has been afforded the opportunity to submit additional 
argument and evidence, which he has done, and he was afforded 
a hearing in May 2005.  For these reasons, the timing of the 
VCAA notice was not prejudicial.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. Apr. 5, 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  
However, since the claims on appeal are for service 
connection, and have all been denied, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  VA is not required, therefore, 
to provide this notice.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO 
requested and obtained the veteran's service medical records, 
and has obtained VA medical records.  The veteran has been 
afforded VA examinations covering the claimed disabilities.  
Although all etiological opinions have not been obtained, the 
Board finds that the evidence, discussed supra, warrants the 
conclusion that a remand for etiological opinions is not 
necessary to decide the claims.  See 38 U.S.C.A. § 5103A(d); 
see also 38 C.F.R. § 3.159 (c)(4) (2006); Wells v. Principi, 
327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Specifically, each of 
the claims suffers from various combinations of the following 
defects: the veteran is not shown to have received treatment 
for, or a diagnosis of, the claimed condition during service, 
the veteran is not shown to have the claimed condition, the 
claimed condition is first shown many years after service, 
and the claims file does not currently contain competent and 
probative evidence showing that the claimed condition is 
related to service.  Furthermore, with regard to the claims 
based on an undiagnosed illness, he is not shown to have a 
"qualifying chronic disability."  The Board concludes, 
therefore, that decisions on the merits at this time do not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a right knee condition is denied.

Service connection for an ankle condition is denied.

Service connection for sinus headaches is denied.

Service connection for a low back condition is denied.

Service connection for chronic fatigue including as resulting 
from undiagnosed illness is denied.

Service connection for bilateral elbow pain including as 
resulting from undiagnosed illness is denied.

Service connection for bilateral shoulder pain including as 
resulting from undiagnosed illness is denied.

Service connection for bilateral wrist pain including as 
resulting from undiagnosed illness is denied.

Service connection for bilateral hand pain including as 
resulting from undiagnosed illness is denied.


______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


